DETAILED ACTION
	This is the first office action in response to amendments filed 08/10/2021. Claims 1, 3-7, and 9-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Arguments filed 08/10/2021 have been entered. Amendments to the claims have overcome the 112(a) rejection. Arguments with regard to the prior art rejection have been considered but are not persuasive. Applicant argues that amendments made to the independent claims overcomes the prior art rejection of Nammoto. As written, broadest reasonable interpretation of the amended independent claims do not require the first object to not be rotated when bringing the first and second surfaces together as moving the first object in a direction can be interpreted as a linear or rotational direction. The prior art rejection, which has been updated to incorporate the amendments can be found below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 16 and 19 cite the limitation “determine that the first object and the second object nibble each other” which renders the claims indefinite. The term “nibble” is not a known term in the art and is not clearly defined by the specification. Thus, rendering the claim indefinite. For examination purposes, the term will be interpreted as a contact interference between two objects.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4. 6-7, 9, 11-13 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nammoto (US 20130197696).
Regarding claim 1, Nammoto teaches a robot system that performs a task while maintaining contact between a first object and a second object (robot apparatus 1), the robot system comprising: 
a robot (manipulator unit 20b); and 
a control device configured to control the robot system (robot control apparatus 10), 
wherein the control device is configured to operate the first object by the robot ([0262] discusses the robot control device operating the first component), and bring a part of a second surface of the first object and a part of a second surface of the second object into contact with each other by moving the first object in a direction in which the part of the second surface of the first object and the part of the second surface of the second object come close to each other while maintaining a state where a part of a first surface of the first object is along a part of a first surface of the second object ([0270] discusses the state tp201, where the first component 200 and the hole 211 are in contact at separate points with one of the contact points being the same contact point from state p201. Further, [0256] discusses the configuration of the robot control apparatus to be the same as the first embodiment with [0145] (under the first embodiment) discussing the robot control apparatus shifting the first component 200 to bring the second surfaces into contact while maintaining the initial contact state).
	
Regarding claim 3, Nammoto teaches wherein the control device inserts the first object into the second object, while maintaining a state where the part of the first surface of the first object and the part of the first surface of the second object are in contact with each other (Fig. 25 shows the transition steps 1201 through s204 with the surface of the object maintaining contact with the edge until the insertion is complete with [0145] discussing the robot control apparatus shifting the first component 200 while maintaining the contact state), and the part of the second surface of the first object and the part of the second surface of the second object are in contact with each other (Fig. 25 shows the transition steps 1201 through s204 with the surface of the object maintaining contact with the edge until the insertion is complete with [0145] discussing the robot control apparatus shifting the first component 200 while maintaining the contact state).

Regarding claim 4, Nammoto teaches wherein the control device is configured to rotate the first object when bringing the part of the first surface of the first object and the part of the first surface of the second object into contact with each other (Figs. 25 and 45-47 show the first object being rotated when it is being moved to bring the first surface of the first object in contact with the first surface of the second object).

Regarding claim 6, Nammoto teaches wherein the part of the first surface of the first object is a two-dimensional area (Fig. 13 shows the surface A1B1E1F1 as a two-dimensional area), and 
wherein the part of the first surface of the second object is a two-dimensional area (Fig. 13 shows the surface a1b1e1f1 as a two-dimensional area).

Regarding claim 7, Nammoto teaches a control method for a robot system that performs a task while maintaining contact between a first object and a second object (robot apparatus 1 with Fig. 11 showing the flow diagram for the control process), the robot system including 
a robot (manipulator unit 20b), 
a control device configured to control the robot system (robot control apparatus 10), the control method comprising: 
operating the first object by the robot ([0262] discusses the robot control device operating the first component), and bringing a part of a second surface of the first object and a part of a second surface of the second object into contact with each other by moving the first object in a direction in which the part of the second surface of the first object and the part of the second surface of the second object come close to each other while maintaining a state where a part of the a first surface of the first object is along a part of a first surface of the second object ([0270] discusses the state tp201, where the first component 200 and the hole 211 are in contact at separate points with one of the contact points being the same contact point from state p201. Further, [0256] discusses the configuration of the robot control apparatus to be the same as the first embodiment with [0145] (under the first embodiment) discussing the robot control apparatus shifting the first component 200 to bring the second surfaces into contact while maintaining the initial contact state).

Regarding claim 9, Nammoto teaches wherein, in the second contact, the control device is configured to rotate the first object after the part of the first surface of the first object and the part of the first surface of the second object are brought into contact with each other (Figs. 25 and 45-47 show the first object being rotated after it has been moved to bring the first surface of the first object in contact with the first surface of the second object).

Regarding claim 11, Nammoto teaches an article manufacturing method using a robot system that performs a task while maintaining contact between a first object and a second object (robot apparatus 1 with Fig. 11 showing the flow diagram for the control process), the robot system comprising: 
a robot (manipulator unit 20b); and 
a control device configured to control the robot system (robot control apparatus 10), 
wherein the first object is operated by the robot ([0262] discusses the robot control device operating the first component), and a part of a second surface of the first object and a part of a second surface of the second object are brought into contact with each other by moving the first object in a direction in which the part of the second surface of the first object and the part of the second surface of the second object come close to each other while maintaining a state where a part of a first surface of the first object is along a part of a first surface of the second object ([0270] discusses the state tp201, where the first component 200 and the hole 211 are in contact at separate points ; and 
inserting the first object into the second object (Fig. 25 shows the transition process being used to insert the first object into the second object with state s204 showing the final result).
Regarding claim 12, Nammoto teaches wherein, in the inserting process, the control device inserts the first object into the second object, while maintaining a state where the part of the first surface of the first object and the part of the first surface of the second object are in contact with each other, and the part of the second surface of the first object and the part of the second surface of the second object are in contact with each other ([0256] discusses the configuration of the robot control apparatus to be the same as the first embodiment with [0145] (under the first embodiment) discussing the robot control apparatus shifting the first component 200 while maintaining the contact state).

Regarding claim 13, Nammoto teaches a non-transitory computer-readable storage medium that stores the control method according to claim 7 ([0411] discusses the control functions of the embodiments being realized in a computer-readable recording medium).

Regarding claim 21, Nammoto teaches a force detection unit configured to detect a force (force sensor 20d), wherein the control device is configured to bring the part of the second surface of the first object and the part of the second surface of the second object into contact with each other by moving the first object in a direction in which the part of the second surface of the first object and the part of the second surface of the second object come close to each other while maintaining a state where the part of the first surface of the first object is along the part of the first surface of the second object based on a detection value of the force detection unit (([0270] discusses the state tp201, where the first component 200 and the hole 211 are in contact at separate points with one of the contact points being the same contact point from state p201. Further, [0256] discusses the configuration of the robot control apparatus to be the same as the first embodiment with [0145] (under the first embodiment) discussing the robot control apparatus shifting the first component 200 to bring the second surfaces into contact while maintaining the initial contact state) with [106] describing the contact being determined using force detection as determined by the force sensor 20d).

Regarding claim 22, Nammoto teaches wherein the second object includes an opening, and the first surface and the second surface of the second object are surfaces to form the opening (Fig. 25 depicts a second object with an opening and the first and second surfaces of the second object forming the opening (hole 211)).

Regarding claim 23, Nammoto teaches wherein the robot includes a robot arm and an end effector (manipulator unit 20b which Fig. 1 shows as a multi-jointed arm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nammoto in view of Taguchi (US 20180339414) and further in view of Sakano (JP 2009125904). 
Regarding claim 5, Nammoto teaches wherein  ([0258] teaches that in the initial posture only one of the vertices is in the region of the second object).
Nammoto does not explicitly teach the control device is configured to tilt the first object by a predetermined amount by operating the robot or the corner being predetermined. 
Taguchi teaches tilting an object at a predetermined amount to insert it into another object ([0200] discusses the orientation of an object to be fit including a set 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot apparatus of Nammoto and modify it with the orientation angle of Taguchi as tilting the object a predetermined amount would prevent the workpiece from being tilted at an extreme angle which could damage the workpiece if it interacts with its surroundings. Taguchi further teaches that if the predetermined amount is less than 45 degrees, it improves reliability that the object is inserted [0200].
	Taguchi does not explicitly teach the corner being predetermined. Sakano teaches the corner being predetermined ([0026] discusses the fitting member being moved to a predetermined position and specifies corner portion A being positioned with its corresponding corner portion).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot apparatus of modified Nammoto and further modify it with the predetermined corner of Sakano as specifying the corner would allow for more consistent practices between different workpieces giving more reliable results.

Regarding claim 10, Nammoto teaches wherein the first object to a position closest to the second object ([0258] teaches that in the initial posture only one of the vertices is in the region of the second object).
Nammoto does not explicitly teach the control device is configured to tilt the first object by a predetermined amount by operating the robot or the corner being predetermined. 
Taguchi teaches tilting an object at a predetermined amount to insert it into another object ([0200] discusses the orientation of an object to be fit including a set angle with Fig. 8 showing the orientation of the object being changed to match a predetermined orientation (S6-S8)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot apparatus of Nammoto and modify it with the orientation angle of Taguchi as tilting the object a predetermined amount would prevent the workpiece from being tilted at an extreme angle which could damage the workpiece if it interacts with its surroundings. Taguchi further teaches that if the predetermined amount is less than 45 degrees, it improves reliability that the object is inserted [0200].
	Taguchi does not explicitly teach the corner being predetermined. Sakano teaches the corner being predetermined ([0026] discusses the fitting member being moved to a predetermined position and specifies corner portion A being positioned with its corresponding corner portion).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot apparatus of modified Nammoto and further modify it with the predetermined corner of Sakano as specifying the corner .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nammoto in view of Kato (US 20170014995). 
Regarding claim 14, Nammoto teaches a robotic contact fitting system as described above, but does not explicitly teach wherein the first object is operated by the robot, and the part of the second surface of the first object and the part of the second surface of the second object are brought into contact with each other by moving the first object in a direction in which the part of the second surface of the first object and the part of the second surface of the second object come close to each other while maintaining a state where the part of the first surface of the first object is along the part of the first surface of the second object and not rotating the first object.
Kato teaches wherein the first object is operated by the robot, and the part of the second surface of the first object and the part of the second surface of the second object are brought into contact with each other by moving the first object in a direction in which the part of the second surface of the first object and the part of the second surface of the second object come close to each other while maintaining a state where the part of the first surface of the first object is along the part of the first surface of the second object and not rotating the first object ([0051]-[0054] discuss and Fig. 11-Fig. 13 show a fitting process between two objects where the first object is controlled to bring two surfaces of the two objects into contact (Fig. 12) and then move the first object .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take contact fitting of Nammoto and modify it with the second surface contact without rotation of Kato as this would limit the complexity of moves and computation required by the robotic controller to bring the second surfaces of the objects together.

Allowable Subject Matter
Claims 15 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 15 teaches bringing the first object along the surface of the second object by rotating the first object around an axis parallel to the first surface. Prior art teaches bringing the first object along the second object (Nammoto; Kato), but they do not teach the first object being rotated around a parallel axis. Claim 18 teaches bringing the second surfaces in contact (Nammoto; Kato) but they do not teach rotating the first object around an axis parallel to the second surface. Thus claims 15 and 18 are allowable over the prior art. Claims 16-17 and 19-20 would be considered allowable due to their dependency on claims 15 and 18 respectively, once 112(b) rejections described above are overcome.

Conclusion
Prior art made reference to but not included in the prior art rejection: Iwatake (US 20170008171) teaches a robot apparatus tilting an object and using force sensors to bring its surface into contact with the surface of another object.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664